department of the treasury internal_revenue_service washington d c date number release date cc pa dpl b01 ct-129778-01 uilc memorandum for area_counsel criminal tax area cc ct bal from chief branch assistant chief_counsel disclosure privacy law cc pa dpl subject criminal investigation disclosure scenarios we have reviewed the four disclosure scenarios and revised the responses to them that you forwarded to us on date this document including the attachment are not to be cited as precedent the scenarios you posed concern disclosures of return_information in grand jury investigations we are currently revisiting and refining as appropriate our guidance in the area of grand jury investigations in response to a request from the associate chief_counsel criminal tax if you have any questions or if we can provide any further assistance please call us at attachment scenario i during an ongoing gj investigation involving an sua and allegations an informant tells an fbi agent that he has specific info relative to tax matters of one of the targets of the investigation the fbi agent sets up a meeting wherein he introduces the informant to the irs agent assigned to the gj investigation question may the fbi agent be allowed to sit in on the ascertainment of this information moreover should the assigned irs agent conduct this meeting up to this point tax_administration has not been invoked through the related statute call the response depends on the purpose of the fbi agent being present and the capacity in which the irs special_agent is conducting the interview the key is the definition section b which states that returns and return_information are materials filed with or furnished to the secretary_of_the_treasury the irs agent is assisting the attorney for the government in the grand jury investigation a reasoned argument can be made that information collected by and under the control and direction of the justice_department during a grand jury investigation is not return_information certainly if the fbi agent wanted the information for his own grand jury purposes that would be permissible in addition although a title_26 investigation is not authorized law enforcement personnel assisting the attorney for the government irs or otherwise may review the information collected to determine if such a request would be appropriate the fbi and irs agent could discuss the matter to determine if they wanted to make such a request however the irs agent could not pull returns access idrs or otherwise obtain any information from irs files in connection with these discussions if circumstances warrant the agent could request that a related statute determination be made this would permit the agent to access returns and return_information however such information could not be disclosed to the fbi agent to work the sua it may be preferable to have another irs agent conduct the interview without the fbi agent determine whether the information indicates title_26 violations and pull returns and other tax information to determine whether an expansion request is warranted no related statute determination is necessary and if the tax aspect is deemed not worth pursuing the sua investigation continues as a pure nontax investigation without any untoward consequences if an expansion request is approved by tax_division all the tax information can be given to the ausa and the fbi agent pursuant to and subject_to the conditions in the regulation for joint grand juries see sec_301 h - a ii scenario ii during an ongoing gj investigation involving an sua and allegations the related statute call was made and eventually a full fledged tax gj investigation was initiated and completed the fbi agent requested access to the tax investigation files that contain both taxpayer_return_information and return_information directly from the irs agent question can or should the irs special_agent provide these records to the fbi for partial inclusion in an affidavit for a search warrant of these tax_administration records what kind of information can be provided to the fbi and what is the procedure for the exchange sec_6103 and permits disclosure to the department of justice for use in tax grand jury investigations the disclosure is made to the department of justice for use in the tax_administration matter with a proper referral the irs sa can disclose returns and return_information of the subject in the tax gj investigation such records as are appropriate to the investigation should be made available to the ausa who can use it for the tax matter under investigation in addition if there are nontax matters that arise out of the same facts and circumstances as the tax matters and the tax part of the investigation has been approved by the tax_division the tax information that has been disclosed under sec_6103 can also be used in the nontax_portion of the investigation sec_301_6103_h_2_-1 if the tax portion of the investigation is terminated the t portion that has been authorized by tax_division then an ex_parte order under sec_6103 is required to continue using returns and taxpayer_return_information information provided by or on behalf of the taxpayer or the taxpayer’s representative for the sua returns and taxpayer_return_information could continue to be used for the related statute charge assuming it has not been dropped scenario iii during an ongoing gj investigation involving an sua and allegations the related statute call is made after the related statute call is made are irs agents allowed to continue making field contacts jointly with their fbi counterparts since tax_administration has been invoked further what about after a full fledged tax investigation and the contacts are designed in part or whole to shore up the tax investigation finally should there be a free exchange of investigative information at the agents’ level while field contacts can continue to be made jointly as discussed above the related statute call does not permit disclosures to other agencies to work the sua while the fbi could theoretically have access to tax information to work the tax related charge this could be both confusing and awkward to separate the sua from the as such it may be preferable to get a sec_6103 ex_parte order for the fbi to access tax information for the sua in lieu of a related statute call it may be easier to obtain a sec_6103 ex_parte order for the both the sua and the to the extent a full fledged tax investigation has been authorized by tax_division the rules for joint grand juries described above would permit use of tax information for the tax and nontax aspects of the joint grand jury investigation with regard to the free exchange of investigative information at the agents’ level the rules in sec_6103 presuppose direction and control of the investigation and the relevant tax information by justice_department attorneys in addition as you are aware civil and criminal penalties attach to the unauthorized disclosure of sec_6103 protected information and agencies that receive returns and return_information are required to safeguard such information as such the disclosure of sec_6103 protected information like rule e protected information is not to be taken lightly finally as the irm notes disclosures to state and local law enforcement personnel of sec_6103 information is prohibited unless such personnel are appointed as federal employees or deputized as special deputy u s marshals see irm scenario iv an irs agent has a title_26 matter under investigation the agent later learns that there is a non tax gj investigation of the irs subject can the assigned agent evaluate the gj evidence to determine if irs should join the gj investigation would you set forth how we could affect the evaluation of the gj evidence and after such how we should proceed in terms of jointly participating in the gj investigation we routinely evaluate grand jury information to determine if we will join a grand jury investigation this is done in every request made by an assistant united_states attorney under tax_division directive the necessary irs personnel are granted access to the grand jury information to determine if the allegations combined with the agency’s tax_return information are sufficient to add tax charges to the on-going grand jury investigation the information gathered during the administrative investigation is no different from the tax returns and idrs information in this respect if any information relates to the investigation as proposed by the ausa then it is proper to be disclosed if we agree to join the investigation and properly refer the case under the procedures if it involves a separate allegation then the irs should refer the matter through the tax_division to complete all aspects of the matter it is almost impossible to successfully complete an administrative investigation while a grand jury investigation is going on because the records etc will probably have been submitted to the grand jury also if there is an on-going grand jury investigation involving the taxpayer summonses will generally not be enforced to the extent an agent is permitted access to grand_jury_material to determine if a joint investigation would be appropriate that agent should no longer continue to work an administrative case because of the e issues involved
